DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23-33 and 35-37 are objected to because of the following informalities:
“the hockey goalkeeper led pad” in the first line of Claims 23-30, 32, and 35 should read “the hockey goalkeeper leg pad”
“the hockey goalkeeper led pad of Claim 31” in Claim 31 should read “the hockey goal keeper leg pad of Claim 30”
“the hockey goalkeeper led pad of Claim 33” in Claim 33 should read “the hockey goal keeper leg pad of Claim 32”
“the hockey goalkeeper led pad” in the seventh line of Claims 36 and 37 should read “the hockey goalkeeper leg pad”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-12, 30-33, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaBerge et al. (US 5093931).
Regarding Claim 1, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (Annotated figs. 1 and 2 shows padding disposed in all of the recited portions), the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member of the padding (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion (42)); wherein the front pad member (42) and the side pad member (see annotated Fig.) are interconnected (col. 5 ll. 22-24, “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48) therefore the front pad member and side pad member are connected).
Examiner notes that while Figs. 1 and 2 refer to a different embodiment of LaBerge et al. than fig. 12, the different embodiments are referring to the arrangement of the front pad member (42), side pad member, and cover in relation to each other, however the overall structure is the same, therefore Figs. 1 and 2 are an accurate depiction of the location of the reinforcement.
Regarding Claim 2, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad (42) member and the side pad member (see annotated Fig.) are integrally formed with one another (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48), and thus by securing the pads together, they are integrally formed with one another).
Regarding Claim 3, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are contiguous (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48), and thus by securing the pads together, they are contiguous).
Regarding Claim 4, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) extend from one another (annotated Fig. 12 shows the front pad member (42) extending from the side pad member).
Regarding Claim 6, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (48) are fastened together (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48”).
Regarding Claim 7, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 6, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are fastened together by an adhesive between the front pad member and the side pad member (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48) and wherein glue is an adhesive).
Regarding Claim 9, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) lie substantially perpendicularly to one another (annotated Fig. 12 shows the side pad member (see annotated Fig.) substantially perpendicular to the front pad member (42)).
Regarding Claim 10, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side pad member (see annotated Fig.) is thicker than the front pad member (42) where the side portion projects rearwardly from the front portion (annotated Fig. 12 shows the thickness of the side pad member being thicker than the front pad member (42) where the side portion projects rearwardly from the front portion).
Regarding Claim 11, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches a covering (50) that covers at least part of the padding, wherein the front pad member (42) and the side pad member (see annotated Fig.) are connected to one another inside the covering (50) (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48)).
Regarding Claim 12, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 11, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are connected to one another independently of a connection of the covering and the padding (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48) and wherein as the front (42) and side pad members are only encased within the cover, the connection of the pad members is independent from the connection between the pad members and the cover).
Regarding Claim 30, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side portion (see annotated Fig.) is a medial side portion, the side of the hockey goalkeeper's leg is a medial side of the hockey goalkeeper's leg, the side extension (see annotated Fig.) is a medial side extension, and the side pad member is a medial side pad member (annotated fig. 2 shows that the side portion, side extension, and side pad member are all on the medial side of the leg). 
Regarding Claim 31, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 30, as discussed in the rejections above. LaBerge et al. further teaches wherein the medial side portion includes a medial side knee part of the knee portion, the medial side extension is a medial side knee extension, and the medial side pad member is a medial side knee pad member (annotated fig. 2 shows the side extension and side pad member are in the medial side portion and in the knee portion, therein the side pad member is a medial side knee pad member).
Regarding Claim 32, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein: the side extension is a first side extension, the side pad member is a first side pad member; the side portion (48) comprises a second side extension (see annotated Fig.) that projects rearwardly from the front portion (42) and comprises a second side pad member (see annotated Fig.) of the padding; and the front pad member (42) and the second side pad member (see annotated Fig.) are interconnected (annotated Fig. 2 shows the second side extension projecting rearwardly from the front portion (42); col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein the second side pad member is a part of the side portion (48), and therein is connected to the front pad member).
Regarding Claim 33, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side portion (48) is a medial side portion (see annotated Fig.), the side of the hockey goalkeeper's leg is a medial side of 10the hockey goalkeeper's leg, the first side extension is a medial side knee extension, the first side pad member is a medial side knee pad member (see annotated Fig.), the second side extension is a medial side calf extension, and the second side pad member is a medial side calf pad member (see annotated Fig.) (Annotated Fig. 2 shows the first side extension is a pad member on the medial side and in the knee portion of the leg pad and therein is a medial side knee pad member, and further shows the second side extension is a second pad member on the medial side and in the lower leg (i.e. calf) portion and therein is a medial side calf pad member). 
Regarding Claim 35, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein: the side portion is a medial side portion (annotated Fig. 2 shows the side portion is a medial side portion); the side of the hockey goalkeeper's leg is a medial side of the hockey goalkeeper's leg; the side extension is a medial side extension (see annotated Fig.); the side pad member is a medial side pad member (see annotated Fig.); the hockey goalkeeper leg pad comprises a lateral side portion (see annotated Fig.) configured to overlie a lateral side of the hockey goalkeeper's leg and comprising a lateral side extension that projects rearwardly from the front portion (42) and comprises a lateral side pad member of the padding; and the front pad member (42) and the lateral side pad member are interconnected (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig, 12 shows that the lateral side pad is part of the side portion (48), therefore the front pad member (42) and the lateral side pad member are interconnected).
Regarding Claim 36, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (annotated Figs. 1 and 2 show padding disposed in the recited portions), the hockey goalkeeper leg pad comprising a covering (50) that covers at least part of the padding, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion (42) (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion (42)) and comprises a side pad member (see annotated Fig.) of the padding; wherein the front pad member (42) and the side pad member are connected to one another independently of a connection of the covering and the padding (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side member is part of the side portion (48) therefore the front pad member and side pad member are connected, and wherein as the front (42) and side (48) pad members are only encased within the cover, the connection of the pad members is independent from the connection between the pad members and the cover).
Regarding Claim 37, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (Annotated figs. 1 and 2 shows padding disposed in all of the recited portions), the hockey goalkeeper led pad comprising a covering (50) that covers at least part of the padding, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion (42) and comprises a side pad member of the padding (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion (42)); wherein the front pad member (42) and the side pad member (see annotated Fig.) are connected to one another inside the covering (50) (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side member is part of the side portion (48) therefore the front pad member and side pad member are connected within the covering (50)).

    PNG
    media_image1.png
    385
    824
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    870
    985
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    906
    863
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Hudon et al. (US 2009/0025114).
Regarding Claim 5, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front pad member and the side pad member are mechanically interlocked with one another.
Attention is drawn to Hudon et al. which teaches an analogous article of apparel. Hudon et al. teaches a hockey goalkeeper leg pad comprising a front pad member (26) and a side pad member (30). Hudon et al. further teaches wherein the front pad member (26) and side pad member (30) are mechanically interlocked with one another (paragraph [0026], “All the separate components of the core 10 may be assembled together without the use of glue, other adhesives or the like… The lateral pieces 30 are assembled with the lower piece 26 by inserting the tenons 40 into the corresponding holes (not shown) in the bottom faces 42 of the lateral pieces 30. Preferably, the tenons 40 and the holes may be dimensioned so as to produce an interference fit and allow the pieces to be removably and frictionally engaged. Accordingly, the holes serve as mortices in which the tenons 40 are received,” wherein by assembling the pad without adhesives and by inserting a tenon into a corresponding hole, a mechanical interlocking of the pads occurs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Hudon et al. such that the front pad member and side pad member are mechanically interlocked with one another so that the pads are removably attached to one another to allow for swapping of a worn pad for a new one, for example (paragraph [0026], “Preferably, the tenons 40 and the holes may be dimensioned so as to produce an interference fit and allow the pieces to be removably and frictionally engaged. Accordingly, the holes serve as mortices in which the tenons 40 are received”). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Rumfelt (US 9861152).
Regarding Claim 8, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 6, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front pad member and the side pad member are fastened together by a mechanical fastener between the front pad member and the side pad member.
Attention is drawn to Rumfelt which teaches an analogous article of apparel. Rumfelt teaches a pad (10) wearable on a user to protect the user, the pad comprising two pad members (28, 34) fastened together via a mechanical fastener (Col. 5 ll. 8-9 discloses “shoulder pads 28 have upper arm pads 34 attached to each end via rivets 58,” wherein a rivet is a mechanical fastener).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Rumfelt et al. such that the front pad member and side pad member are fastened together by a mechanical fastener, as it would have been a simple substitution of one known fastener in the art for another equivalent fastener (see MPEP § 2144.06), especially as LaBerge et al. teaches that other known fasteners beyond what are listed may be used to fasten the front and side pad members together (col. 5 ll. 22-24, “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,”). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mackey et al. (US 2016/0038821).
Regarding Claim 13, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 11, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the covering comprises an outer cover and an inner cover; and the padding is disposed between the outer cover and the inner cover.
Attention is drawn to Mackey et al., which teaches an analogous article of apparel. Mackey et al. teaches a hockey goalkeeper leg pad (12) comprising padding (40), and a covering (42, 44) that covers at least part of the padding. Mackey et al. further teaches wherein the covering comprises an outer cover (42) and an inner cover (44); and the padding (40) is disposed between the outer cover (42) and the inner cover (44) (paragraph [0093], “the leg pad 12 is assembled by placing the protective padding 40 between the outer cover 42 and inner cover 44 and securing them together”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mackey et al. such that the covering comprises an inner and outer cover and the padding is disposed between the inner and outer cover so that the covering can be made of two separate materials (paragraph [0059] discloses “In this embodiment, the molded material 70 of the outer cover 42 comprises molded foam,” and paragraph [0092] discloses “The inner cover 44 may comprise any suitable material. For example, in this embodiment, the inner cover 44 comprises fabric 76.”).
Regarding Claim 14, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 13, as discussed in the rejections above. LaBerge et al. further teaches the front pad member and the side pad member are connected to one another independently of fastening of the outer cover and the inner cover (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48), and wherein as the front (42) and side pad members are only encased within the cover, the connection of the pad members is independent from the connection between the pad members and the cover).
LaBerge et al. does not teach wherein the outer cover and the inner cover are fastened to one another.
Attention is drawn to Mackey et al., which teaches an analogous article of apparel. Mackey teaches a hockey goalkeeper leg pad (12) comprising padding (40), and a covering (42, 44) that covers at least part of the padding, and wherein the covering comprises an outer cover (42) and an inner cover (44); and the padding (40) is disposed between the outer cover (42) and the inner cover (44) (paragraph [0093], “the leg pad 12 is assembled by placing the protective padding 40 between the outer cover 42 and inner cover 44 and securing them together”). Mackey et al. further teaches wherein the outer cover (42) and the inner cover (44) are fastened to one another (paragraph [0093], “the outer cover 42 is secured to the inner cover 44 through a binding 73 that extends along at least part (e.g., a majority or an entirety) of a periphery of the outer cover 42 and at least part (e.g., a majority or an entirety) of a periphery of the inner cover 44. The fastener 69, in this case stitches, extends through the binding 73 and fastens the outer cover 42 and the inner cover 44 together”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mackey et al. such that the inner and outer cover are fastened together in order to secure the padding in between (paragraph [0093], “The fastener 69, in this case stitches, extends through the binding 73 and fastens the outer cover 42 and the inner cover 44 together with the protective padding 40 in between.”).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of DiCesare (US 5617580).
Regarding Claim 28, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 15, as discussed in the rejections prior. 
LaBerge et al. does not teach wherein the reinforcement comprises a rib extending from the front reinforcing member to the side reinforcing member.
Attention is drawn to DiCesare et al., which teaches an analogous article of apparel. DiCesare et al. teaches a hockey goalkeeper leg pad (10). DiCesare further teaches wherein the leg pad comprises a rib (col. 1 ll. 11, “the cover may be provided with plastic ribs”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of DiCesare et al. so that the reinforcement comprises a rib extending from the front reinforcing member to the side reinforcing member to provide additional support to the reinforcements (col. 1 ll. 11-12, “the cover may be provided with plastic ribs or surfaces at high wear areas of the cover to prevent abrasion”).
Regarding Claim 29, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 15, as discussed in the rejections prior. 
LaBerge et al. does not teach wherein the reinforcement comprises a plurality of ribs extending from the front reinforcing member to the side reinforcing member.
Attention is drawn to DiCesare et al., which teaches an analogous article of apparel. DiCesare et al. teaches a hockey goalkeeper leg pad (10). DiCesare further teaches wherein the leg pad comprises a plurality of ribs (col. 1 ll. 11, “the cover may be provided with plastic ribs”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of DiCesare et al. so that the reinforcement comprises a  plurality of ribs extending from the front reinforcing member to the side reinforcing member to provide additional support to the reinforcements (col. 1 ll. 11-12, “the cover may be provided with plastic ribs or surfaces at high wear areas of the cover to prevent abrasion”).
Claims 15-27, 34, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931).
Regarding Claim 15, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches a reinforcement (see annotated Fig.) disposed in the front portion and the side portion (annotated fig. 1 shows the reinforcement disposed in the front and side portion), wherein: the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to (Annotated fig. 1 shows the front reinforcing member at the front of the pad therefore it is adjacent to the front pad member); the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to the side pad member (annotated fig. 1 shows the side reinforcing member in the side portion and therefore it is adjacent to the side pad member which is also disposed in the side portion); and the front reinforcing member and the side reinforcing member are interconnected (annotated Fig. 1 shows the front and the side reinforcing members interconnected with one another). LaBerge et al does not explicitly teach wherein the front reinforcing member is stiffer than the front pad member and wherein the side reinforcing member is stiffer than the side pad member, however it would have been obvious to one of ordinary skill in the art to make the front and side reinforcing members stiffer than the front and side pad members to provide additional structure to the hockey goalkeeper leg pad as well as to provide greater protection to the wearer of the hockey goalkeeper leg pad. Further, the reinforcement is part of the cosmetic component layer (22) of the leg pad, as shown by annotated fig. 1, which is made of high density foam to aid in shock absorption, which would obviously be stiffer than the soft padding of the front pad member and side pad member (col. 1 ll. 56-57, “the cosmetic component layer includes a central portion of approximately 1/4 inch thick made of a very thin, high-density foam which contributes to the absorption of shock.”). 
Regarding Claim 16, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 15, as discussed in the rejections above. LaBerge et al. wherein the reinforcement (see annotated Fig.) comprises a bracket (the reinforcement as shown in Fig. 1 supports the leg pad, and therefore the reinforcement is obviously a bracket).
Regarding Claim 17, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 15, as discussed in the rejections above. LaBerge et al. wherein the reinforcement (see annotated Fig.) is L- shaped (Annotated fig. 1 shows the reinforcement extending along the front portion and side portion, the side portion extending rearwards, and the interconnection between the two portions then forming an L-shape).
Regarding Claim 18, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 15, as discussed in the rejections above. LaBerge et al. wherein the front reinforcing member (see annotated Fig.) and the side reinforcing member (see annotated Fig.) lie substantially perpendicularly to one another (Annotated fig. 1 shows the front reinforcement member and side reinforcement angle connected in a substantially 90 degree angle, therefore they front and side reinforcing members obviously lie substantially perpendicular).
Regarding Claim 19, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 15, as discussed in the rejections above. LaBerge et al. wherein the front reinforcing member (see annotated Fig.) and the side reinforcing member (see annotated Fig.) are integrally formed with one another (annotated fig. 1 shows the front and side reinforcing members connected and therefore integrally formed with one another).
Regarding Claim 20, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 15, as discussed in the rejections above. LaBerge et al. wherein the front reinforcing member and the side reinforcing member are contiguous (annotated fig. 1 shows the front and side reinforcing members connected and therefore contiguous with one another).
Regarding Claim 21, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 15, as discussed in the rejections above. LaBerge et al. further teaches wherein the front reinforcing member and the side reinforcing member extend from one another (annotated fig. 1 shows the front and side reinforcing members connected and therefore they would obviously extend from one another).
Regarding Claim 22, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 15, as discussed in the rejections above. LaBerge et al. wherein the front reinforcing member and the side reinforcing member are fastened together (annotated fig. 1 shows the front and side reinforcing members connected and therefore they are obviously fastened together).
Regarding Claim 23, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 15, as discussed in the rejections above. LaBerge et al. does not teach explicitly wherein the reinforcement comprises rigid material, however he teaches the reinforcement member being made of high density material to facilitate shock absorption, therefore it would have been obvious to one of ordinary skill in the art to make the reinforcement rigid to further assist in shock absorption and provide greater protection to the player (col. 1 ll. 56-57, “the cosmetic component layer includes a central portion of approximately 1/4 inch thick made of a very thin, high-density foam which contributes to the absorption of shock,” wherein the reinforcement is a part of the cosmetic component (22) as shown in annotated fig. 1).
Regarding Claim 24, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach explicitly wherein a modulus of elasticity of the rigid material is at least 500 MPa. However, as all materials have a modulus of elasticity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. such that the modulus of elasticity of the rigid materials is at least 500 MPa as claimed, yielding only the predictable results of a reinforcement of a hockey goalkeeper leg pad that affords protection to the wearer while maintaining a desired level of mobility. In support of this statement of obviousness it is noted that the modulus of elasticity is a results effective variable understood to control the flexibility of the leg pad. Further, one of ordinary skill in the art would be motivated to tailor this modulus of elasticity to the desired threshold based on the usage (e.g. youth hockey, pro hockey, etc.) or style and preference of the user. Additionally, it has been held that when the conditions for optimization are known and when the claimed value is merely the value of optimization of a results effective variable, a finding of prima facie obviousness is appropriate (see MPEP § 2144.05).
Regarding Claim 25, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein a modulus of elasticity of the rigid material is at least 1,500 MPa. However, as all materials have a modulus of elasticity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. such that the modulus of elasticity of the rigid materials is at least 1,500 MPa as claimed, yielding only the predictable results of a reinforcement of a hockey goalkeeper leg pad that affords protection to the wearer while maintaining a desired level of mobility. In support of this statement of obviousness it is noted that the modulus of elasticity is a results effective variable understood to control the flexibility of the leg pad. Further, one of ordinary skill in the art would be motivated to tailor this modulus of elasticity to the desired threshold based on the usage (e.g. youth hockey, pro hockey, etc.) or style and preference of the user. Additionally, it has been held that when the conditions for optimization are known and when the claimed value is merely the value of optimization of a results effective variable, a finding of prima facie obviousness is appropriate (see MPEP § 2144.05).
Regarding Claim 26, LaBerge et al. teaches all the limitations of the hockey goalkeeper lag pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein a modulus of elasticity of the rigid material is at least 100,000 MPa. However, as all materials have a modulus of elasticity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. such that the modulus of elasticity of the rigid materials is at least 100,000 MPa as claimed, yielding only the predictable results of a reinforcement of a hockey goalkeeper leg pad that affords protection to the wearer while maintaining a desired level of mobility. In support of this statement of obviousness it is noted that the modulus of elasticity is a results effective variable understood to control the flexibility of the leg pad. Further, one of ordinary skill in the art would be motivated to tailor this modulus of elasticity to the desired threshold based on the usage (e.g. youth hockey, pro hockey, etc.) or style and preference of the user. Additionally, it has been held that when the conditions for optimization are known and when the claimed value is merely the value of optimization of a results effective variable, a finding of prima facie obviousness is appropriate (see MPEP § 2144.05).
Regarding Claim 27, LaBerge et al. teaches all of the limitations of the hockey goalkeeper lag pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the rigid material comprises a polymeric material. However, LaBerge et al. teaches the rigid material being a high density foam layer (col. 1 ll. 56-57, “the cosmetic component layer includes a central portion of approximately 1/4 inch thick made of a very thin, high-density foam which contributes to the absorption of shock,” wherein the reinforcement is a part of the cosmetic component (22) as shown in annotated fig. 1), therefore it would have been obvious to one of ordinary skill in the art to use a polymeric foam (e.g. ethyl vinyl acetate foam), as such polymeric materials are known in the art for such an intended purpose.
Regarding Claim 34, LaBerge et al. teaches all of the limitations of Claim 33, as discussed in the rejection above. LaBerge further teaches a first reinforcement (see annotated Fig.) disposed in the front portion and the side portion (annotated fig. 1 shows the first reinforcement disposed in the front and side portion) and a second reinforcement (see annotated Fig.) disposed in the front portion and the side portion (annotated fig. 1 shows the reinforcement disposed in the front and side portion), wherein: the front portion comprises a front reinforcing member of the first reinforcement (see annotated Fig.) and a front reinforcing member of the second reinforcement (see annotated Fig.); each of the front reinforcing member of the first reinforcement and the front reinforcing member of the second reinforcement is adjacent to the front pad member (Annotated fig. 1 shows the first and second front reinforcing member at the front of the pad therefore it is adjacent to the front pad member); the side portion comprises a side reinforcing member of the first reinforcement (see annotated Fig.) and a side reinforcing member of the second reinforcement (see annotated Fig.); the side reinforcing member of the first reinforcement is adjacent to the first side pad member (Annotated fig. 1 shows the first side reinforcing member at the side of the pad and adjacent to the first side pad member (first side pad member is not shown in fig. 1, however a curved arrow is used to show its location on the back side of the leg pad)); the side reinforcing member of the second reinforcement is adjacent to the second side pad member (Annotated fig. 1 shows the second side reinforcing member at the side of the pad, and adjacent to the second side pad member (second side pad member is not shown in fig. 1, however a curved arrow is used to show its location on the back side of the leg pad)); the front reinforcing member and the side reinforcing member of the first reinforcement are interconnected (annotated fig. 1 shows the first front and side members interconnected); and the front reinforcing member and the side reinforcing member of the second reinforcement are interconnected (annotated fig. 1 shows the second front and side members interconnected).
LaBerge et al. does not teach the front reinforcing member of the first reinforcement and the front reinforcing member of the second reinforcement is stiffer than the front pad member and the side reinforcing member of the first reinforcement is stiffer than the first side pad member; and the side reinforcing member of the second reinforcement is stiffer than the second side pad member, however it would have been obvious to one of ordinary skill in the art to make the front and side reinforcing members stiffer than the front and side pad members to provide additional structure to the hockey goalkeeper leg pad as well as to provide greater protection to the wearer of the hockey goalkeeper leg pad. Further, the reinforcement is part of the cosmetic component layer (22) of the leg pad, as shown by annotated fig. 2, which is made of high density foam to aid in shock absorption, which would obviously be stiffer than the soft padding of the front pad ember and side pad member (col. 1 ll. 56-57, “the cosmetic component layer includes a central portion of approximately 1/4 inch thick made of a very thin, high-density foam which contributes to the absorption of shock.”). 
Regarding Claim 38, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion); wherein: the hockey goalkeeper leg pad comprises a reinforcement (see annotated Fig.) disposed in the front portion and the side portion (annotated fig. 1 shows the reinforcement disposed in the front and side portion); the front portion comprises a front reinforcing member of the reinforcement (see annotated Fig.); the front reinforcing member is adjacent to the front pad member (Annotated fig. 1 shows the front reinforcing member at the front of the pad therefore it is adjacent to the front pad member); the side portion comprises a side reinforcing member of the reinforcement (see annotated Fig.); the side reinforcing member is adjacent to the side pad member (Annotated fig. 1 shows the side reinforcing member at the side of the pad therefore it is adjacent to the side pad member); and the front reinforcing member and the side reinforcing member are interconnected (Annotated Fig. 1 shows the front and side reinforcement members being interconnected).
LaBerge et al. does not teach wherein the side reinforcing member is stiffer than the side pad member, however it would have been obvious to one of ordinary skill in the art to make the front and side reinforcing members stiffer than the front and side pad members to provide additional structure to the hockey goalkeeper leg pad as well as to provide greater protection to the wearer of the hockey goalkeeper leg pad. Further, the reinforcement is part of the cosmetic component layer (22) of the leg pad, as shown by annotated fig. 2, which is made of high density foam to aid in shock absorption, which would obviously be stiffer than the soft padding of the front pad ember and side pad member (col. 1 ll. 56-57, “the cosmetic component layer includes a central portion of approximately 1/4 inch thick made of a very thin, high-density foam which contributes to the absorption of shock.”). 
Regarding Claim 39, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a medial side portion (see annotated Fig.) configured to overlie a medial side of the hockey goalkeeper's leg and comprising: - a medial side knee extension (see annotated Fig.) that projects rearwardly from the front portion (see annotated Fig.) and comprises a medial side knee pad member of the padding  (Annotated fig. 2 shows the  medial side extension projecting rearwardly form the front portion); and - a medial side calf extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a medial side calf pad member of the padding. 
LaBerge does not teach explicitly wherein the medial side calf extension is configured to bear loading from the lower leg region of the hockey goalkeeper when the medial side knee extension engages a playing surface, however as the medial side calf extension projects rearwardly from the front portion, and is directly below the medial side knee extension, and is configured to be adjacent the leg of the hockey goalkeeper, the medial side calf extension possesses the claimed structure and would obviously bear a load when the medial knee side extension engages a playing surface.
Regarding Claim 40, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion (annotated fig. 12 shows the side extension extending rearwardly from the front portion) and comprises a side pad member (see annotated Fig.) of the padding. 
LaBerge et al. does not teach explicitly wherein the side portion (see annotated Fig.) is rotatable relative to the front portion over a range of motion; and the range of motion comprises a position of the side portion relative to the front portion in which a resistance of the side portion to rotate outwardly is different from a resistance of the side portion to rotate inwardly, however annotated Fig. 12 shows the side portion having an inner side edge that is shorter than the outer side edge, therefore the resistance of the side portion to rotate inwardly would obviously be different than the resistance of the side portion to rotate outwards. Further, as LaBerge et al. teaches the pads are made of a foam, they would obviously be capable of rotating thorough a range of motions (col. 1 ll. 60-65, “a central and two side knee pads and extended lateral pads are made of one inch thick foam having a density of 4.4 pounds per cubic foot (pcf). A second component is an interior backing pad having a deep channel for receipt of the leg of the hockey player. This pad, made of closed-cell foam, is a soft, thick pad and is very flexible.”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lowson (US 4868926) teaches a hockey goalkeeper leg pad comprising a front pad and medial and lateral side pads, with an inner and outer cover covering at least a portion of the pads. Lefebvre et al. (US 2008/0078007) teaches a hockey goalkeeper leg pad with a rigid reinforcement member in the front portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732